MEMORANDUM **
Raymond Murti, a native and citizen of Fiji, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and deny the petition for review.
In his opening brief, Murti does not challenge the IJ’s determination that he is removable as an aggravated felon on account of his conviction under California Penal Code § 245(a)(1). Accordingly, Murti has waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived); see also Ocampo-Duran v. Ashcroft, 254 F.3d 1133, 1134-35 (9th Cir.2001) (stating that a petitioner’s conviction and one-year sentence for violating § 245(a)(1) qualified the offense as an aggravated felony).
Murti’s challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
In light of our disposition, we need not address Murti’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.